DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “inertial measurement unit component”, “machine learning component” in claim 1; “wrist-worn computational device” in claims 8 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-10, 12, 14-16, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KIM et al. (Pub. No. US 20190073525).
Regarding claims 1, 8, and 16, KIM teaches  a memory that stores computer executable components [Para. 163]; and a processor/controller that executes computer executable components stored in the memory, wherein the computer executable components comprise: an inertial measurement unit (IMU) component 
Regarding claims 4, 12, and 19, KIM teaches wherein the IMU component generates/obtains first spectrogram data associated with an X-axis of an accelerometer of the wrist-worn computational device, second spectrogram data associated with a Y-axis of the accelerometer, and third spectrogram data associated with a Z-axis of the accelerometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the accelerometer, the second spectrogram data associated with the Y-axis of the accelerometer, and the third spectrogram data associated with the Z-axis of the accelerometer as input for the machine learning algorithm to determine the classification data (sign language data in order to classify/recognize the patterns/signs) [Para. 66, and 70-71].  
Regarding claims 6 and 14, KIM teaches wherein the machine learning component provides the classification data to an informatics application 
Regarding claims 7 and 15, KIM teaches wherein the machine learning component provides the classification data to an informatics application associated (output unit) with a mobile device in communication with the wrist-worn computational device [Para. 148].  
Regarding claim 9, KIM teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from an accelerometer of the wrist-worn computational device [fig. 3 and related description].  
Regarding claim 10, KIM teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from gyroscope of the wrist-worn computational device [Para. 54].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of OLEYNIK (Pub. No. US 20160059412).
Regarding claims 2 and 17, KIM doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time interval, such as every t seconds”; Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary .
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Tu et al. (Pub. No. US 20160018872).
Regarding claims 3 and 18, KIM teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data [Para. 48, 63, and 95].  
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM the ability to employ a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of Zhang et al. (Pub. No. US 20190175077).

However, KIM doesn’t explicitly teach about gyroscope’s data on x-axis, y-axis and z-axis. 
Zhang teaches obtaining/generating data from gyroscope as magnitude of motion in X, Y, and/or Z direction [Para. 110, fig. 5 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM the ability to generate gyroscope’s data on x-axis, y-axis and z-axis as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No. US 20190073525) in view of OLEYNIK (Pub. No. US 20160059412) and further in view of Tu et al. (Pub. No. US 20160018872).
Regarding claim 11, KIM doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time interval, such as every t seconds”; Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in sign language recognition system of KIM the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely 
KIM in view of OLEYNIK doesn’t explicitly teach employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu teaches employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data [Para. 48, 63, and 95].  
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of KIM in view of OLEYNIK the ability to employ a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666